Per Curiam
Shawn Reams appeals from the denial of his Rule 24.035 motion for post-conviction relief after an evidentiary hearing. Reams contends his plea counsel was ineffective for refusing to take the case to trial and insisting that Reams plead guilty. Upon review of the briefs and the record, we find no error and affirm the judgment. We have provided the parties with a Memorandum explaining the reasons for our decision, because a published opinion would have no precedential value.
AFFIRMED. Rule 84.16(b).